                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Camille A. Abboud,
                                                  Case No. 19-cv-2826 (PJS/TNL)
                       Plaintiff,

 v.                                                           ORDER

 Xcel Energy, Inc., et al.,

                       Defendants.


 Camille A. Abboud, 46 Chandler Drive, St. Johns, FL 32259 (pro se Plaintiff); and

 Melissa Raphan, Dorsey and Whitney LLP, 50 South Sixth Street, Suite 1500,
 Minneapolis, MN 55402 and Dayna L. Dowdy, Meghan W. Martinez, and Sarah Nolan,
 Martinez Law Group, P.C., 720 S. Colorado Blvd., Suite 1020-S, Denver, Colorado,
 80246.


       This matter is before the Court on Plaintiff’s Motion for Disqualification of the

Martinez Law Group. (ECF No. 14). For the reasons set forth below, the Court will deny

the motion.

 I.    BACKGROUND

       Plaintiff Camille A. Abboud has filed suit, alleging claims under Title VII of the

Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, and

Minnesota common law. (ECF No. 1, p. 3). Defendants are represented by several attorneys

from the Martinez Law Group, including Meghan W. Martinez.

       In 2008, Attorney Martinez represented Abboud, Xcel Energy Services, Inc.

(“XES”), and two other individuals in a lawsuit filed by Joseph Kashawny in the United


                                            1
States District Court for the District of Colorado. (ECF No. 20-7, p. 1). Kashawny alleged

claims of employment discrimination against XES and outrageous conduct against Abboud

and the two other individuals who were employed by XES at the time. (ECF No. 20-7, pp.

15-20). Abboud and the other individual defendants in that case each signed a “Disclosure

and Consent to Joint Representation” that gave Attorney Martinez permission to represent

them and XES together. (ECF No. 20-54, pp. 1-3). Some point after the lawsuit was filed,

Abboud discontinued representation with Attorney Martinez and hired Attorney Jay Jester

to represent him. (ECF No. 20-1, p. 3).

      Abboud left employment with XES in 2013. It appears that, since then, he has

interacted with Attorney Martinez on multiple occasions, usually regarding a dispute that

he had with XES. (ECF No. 20-9, p. 1; ECF No. 20-10, p. 2). In each of those interactions,

Attorney Martinez was representing Xcel.

      Abboud has moved to disqualify Attorney Martinez and her law firm from

representing Defendants in this case. (ECF No. 14). He contends that Attorney Martinez

and her law firm’s representation of Defendants would constitute a conflict of interest

under the Minnesota Rules of Professional Conduct.

II.   ANALYSIS

      Abboud argues Attorney Martinez and her law firm must be disqualified under

Minnesota Rule of Professional Conduct 1.9, which applies to attorneys practicing in this

Court. D. Minn. LR 83.6. “A party’s right to select its own counsel is an important public

right and a vital freedom that should be preserved; the extreme measure of disqualifying a

party’s counsel of choice should be imposed only when absolutely necessary.” Macheca

                                            2
Trans. Co. v. Phila. Indem. Co., 463 F.3d 827, 833 (8th Cir. 2006) (citation omitted). The

party moving to disqualify opposing counsel bears the burden of demonstrating

that disqualification is required. Olson v. Snap Prods., Inc., 183 F.R.D. 539, 542 (D. Minn.

1998).

         Abboud’s motion is based entirely on Attorney Martinez’s representation of him in

a prior matter. 1 Minnesota Rule of Professional Conduct 1.9(a) prohibits a lawyer “who

has formerly represented a client in a matter” from representing another person “in the

same or a substantially related matter in which that person’s interests are materially adverse

to the interests of the former client.” Matters are substantially related if they involve the

same “transaction or legal dispute or if there otherwise is a substantial risk that confidential

factual information as would normally have been obtained in the prior representation would

materially advance the client’s position in the subsequent matter.” Minn. R. Prof. Cond.

1.9 cmt. 3.

         Abboud has not met his burden to show this matter is substantially related to the

Kashawny matter in which Attorney Martinez briefly represented him. The Kashawny

matter related to events alleged to have occurred between 2002 and 2008. It implicated a

single cause of action relevant to Abboud, outrageous conduct, which was based largely

on allegations that Abboud had called the plaintiff “offensive and derogatory racial, ethnic,

and religious slurs.” (ECF No. 20-7, p. 4).




1
  Abboud also takes issue with matters pertaining to his client file after he discharged Attorney Martinez. This dispute
is not relevant to the matter at hand here.

                                                           3
          Here, neither party has pled an outrageous conduct claim or counterclaim. Abboud

generally alleges that Defendants retaliated against him for certain whistleblowing

activities, including taking actions to prevent him from obtaining another job. The events

relevant to this lawsuit largely occurred after Abboud left XES in 2013. Abboud has

provided no other information to show how the two matters factually or legally overlap.

The Court therefore concludes that this matter and Kashawny do not involve the “same

transaction or legal dispute.” Minn. R. Prof. Cond. 1.9 cmt. 3.

          There is also no substantial risk that Attorney Martinez obtained confidential factual

information in her prior representation of Abboud that would materially advance

Defendants’ position in this matter. See id. In his motion, Abboud alleges only that

Attorney Martinez obtained “familial, marital, religious, personal, and professional Client-

Attorney privileged, confidential, and detailed facts[.]” (ECF No. 14, p. 2). Abboud does

not, however, provide any detail regarding this information or explain how it is relevant to

this matter, or demonstrate that it would advance Defendants’ interest in this matter.

Abboud’s conclusory assertion that Attorney Martinez has obtained protected information

is insufficient to justify the extreme sanction of disqualifying counsel. See Macheca Trans.

Co., 463 F.3d at 833. The Court will deny his motion for this reason as well.

III.      CONCLUSION

          Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. Plaintiff’s Motion for Disqualification of the Martinez Law Group (ECF No. 14) is

DENIED.

                                                4
   2. All prior consistent orders remain in full force and effect.

   3. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.


Date: March 24, 2020                                     s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Abboud v. Xcel Energy, Inc., et al.
                                                  Case No. 19-cv-2826 (PJS/TNL)




                                             5
